Order unanimously reversed, without costs, and matter remitted to Monroe County Family Court, for further proceedings, in accordance with the following memorandum: Respondent appeals from an order of Family Court which required him to pay $1,000 in restitution as a condition to an adjournment in contemplation of dismissal. Respondent urges that there was insufficient evidence presented at the hearing to support the court’s determination that the cost of repairing or replacing the motorcycle was $1,000. We find that neither the evidence of valuation submitted at the hearing nor any other evidence in the record of the proceeding was competent on the question of valuation. Accordingly, this case must be *981remitted to Family Court for another hearing on the question of valuation. (Appeal from order of Monroe County Family Court, Corbett, J. — restitution.) Present — Dillon, P. J., Doerr, Denman, O’Donnell and Moule, JJ.